DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.

Claims 1-20 were rejected in the previous Office action under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. 
Regarding independent claim 1, applicant contends the following (page 7 of Applicant’s reply):


    PNG
    media_image1.png
    228
    635
    media_image1.png
    Greyscale


Examiner disagrees.
When considering whether a machine recited in a claim provides significantly more than the abstract idea, the particularity or generality of the elements of the machine must be considered (see MPEP 2106.05(b)). For a claim to recite the use of a particular machine, the specific machine that applies Parker v. Flook, 437 U.S. 584 (1978); see also Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010)). 
In claim 1, Applicant contends the “particular machine” is a vehicle, comprising a “steering wheel”, “sensor,” “processor”, and “memory”. As noted in the rejection in the previous Office action, the invocation of a processor and memory, recited at a high level of generality, is not enough to amount to significantly more than the abstract idea because a general purpose computer arranged to perform the abstract idea does not qualify as a particular machine (see MPEP 2106.05(b)). The additional components of a “steering wheel” and “sensor” are also generic and conventional components found on vehicles. As such, claim 1 does not recite the use of a particular machine for applying the abstract idea claimed. 

Regarding independent claim 15, Applicant contends the following (page 7 of Applicant’s reply):


    PNG
    media_image2.png
    196
    625
    media_image2.png
    Greyscale


Examiner disagrees. 
As noted in the previous Office action and repeated below, the corresponding structure for the claimed “driver steering intent determining apparatus” is a communication device 110, storage 120, and processor 130. That is, as described in the specification in at least paragraphs [0041]-[0045], the claimed “driver steering intent determining apparatus” is no more than a generic computing device. As 

Regarding claim 16, the claim has been amended to recite, in part, a step of “operating the vehicle by steering the vehicle based on the steering intent of the driver.” Applicant contends this provides that the claim “is integrated meaningfully into the operation of a vehicle” (page 7 of Applicant’s reply). 
Examiner agrees. Accordingly, the rejection of claims 16-20 under 35 U.S.C. § 101 has been withdrawn. 

Applicant further contends the following (page 8 of Applicant’s reply):


    PNG
    media_image3.png
    196
    636
    media_image3.png
    Greyscale


Examiner disagrees.
In order for an improvement to a technology to be considered evidence of integration into a practical application, the improvement must be claimed (see MPEP 2106.04(d)(1) and 2106.05(a)). Claims 1-15 do not recite any actions that cause “the autonomous driving control mode [to] be prevented from being withdrawn due to the unintentional interference of the driver when the autonomous driving control mode is initially activated.” Accordingly, the purported improvement to the 

Turning to the prior art, claims 1-8 and 15-18 were rejected in the previous Office action under 35 U.S.C. § 102(a)(1) as being anticipated by Watanabe et al. (United States Patent Application Publication No. US 2019/0286127 A1) [hereinafter “Watanabe”]. 
Regarding the rejection of claim 1, Applicant contends the following (page 8 of Applicant’s reply):

    PNG
    media_image4.png
    399
    646
    media_image4.png
    Greyscale


Applicant further contends the following (page 9 of Applicant’s reply):


    PNG
    media_image5.png
    270
    642
    media_image5.png
    Greyscale


Applicant makes similar arguments for independent claims 15 and 16 (see page 9 of Applicant’s reply). 
Examiner disagrees.
Watanabe does indeed disclose determining the driver’s intent by considering a stabilization state based on vehicle behavior as well as the steering intent of the driver. For instance, as disclosed in at least paragraphs [0075]-[0083] and illustrated in Figure 5, Watanabe teaches that override control for switching to manual driving requires determining the steering intent of the driver as well as the location of the vehicle from a center of the travelling road, i.e. the claimed stabilization state of the vehicle. As noted in these citations, Watanabe teaches the applied steering reaction force that must be overcome by the driver in order to override automated driving and proceed to manual driving varies according to the position of the vehicle from a center of a travelling road. Therefore, Watanabe does indeed teach the processor is “configured to determine whether the vehicle is in a stabilization state by sensing a behavior of the vehicle and to determine a steering intent indicating whether a driver of the vehicle 

As such, Applicant’s arguments are found unpersuasive and the claims stand rejected as presented below in this Office action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the claimed “driver steering intent determining apparatus” can be found in at least paragraphs [0041]-[0045] of the specification as-filed and Figure 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites, in part, “determine whether the vehicle is in a stabilization state by sensing a behavior of the vehicle and to determine a steering intent indicating whether a driver of the vehicle intends to steer the vehicle based on sensing results from the sensor, the sensing results indicating whether a hand of the driver is positioned on the steering wheel of the vehicle when the vehicle is in the stabilization state.” This limitation is a mental process in the form of a judgement/evaluation capable of being performed in the human mind. Mental processes have been identified as being abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter “2019 PEG”). Moreover, the courts have held that the analysis of available data is an abstract idea (see Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016)). 
This judicial exception is not integrated into a practical application because the claim does not apply the abstract idea to effect a tangible transformation, by way of a particular machine, or in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, namely vehicles. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional elements of a “processor” and a “memory configured to store a preset reference value to determine the steering intent of the driver.” In light of the specification, the claimed “processor” and “memory” are merely generic computer components which therefore do not amount to significantly more than the judicial exception. 
The claim recites additional elements of a “vehicle”, “steering wheel”, and “sensor.” These components are generic and conventional components of a motor vehicle. As such, they do amount to a particular machine or amount to significantly more than the abstract idea. 



Claim 3 further recites “the processor is configured to determine the steering intent of the driver based on the autonomous driving control mode and classify the autonomous driving control mode into a general autonomous driving control mode, a limited autonomous driving control mode, and a risk minimizing driving mode”. This limitation is again a mental process capable of being performed in the human mind. Additionally or alternatively, this limitation is also an act of internal data manipulation, which is within the realm of abstract ideas (see Electric Power Group). The claim does not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 further recites “the processor is configured to shift a decision state of the steering intent of the driver form a standby state, which is a state that steering is controlled by the driver, to a start-up state when an autonomous driving control command is issued.” This limitation is again a mental process capable of being performed in the human mind. Additionally or alternatively, this limitation is also an act of internal data manipulation, which is within the realm of abstract ideas (see Electric Power Group). The claim does not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 5 further recites “determine whether the vehicle is in the stabilization state and the start-up state.” This limitation is again a mental process in the form of a judgement/evaluation capable of Electric Power Group). The claim does not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 further recites “determine whether the vehicle is in the stabilization state based on whether the vehicle is travelling within a preset threshold value from a center of a travelling road, or based on a heading of the vehicle and a yaw rate value of the vehicle.” This limitation is again a mental process in the form of a judgement/evaluation capable of being performed in the human mind. The claim does not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 further recites “the processor is configured to shift the hands on state or the hands off state to the hands off state or the hands on state, respectively, based on the sensing result of the hands on of the driver.” This limitation is again a mental process capable of being performed in the human mind. Additionally or alternatively, this limitation is also an act of internal data manipulation, which is within the realm of abstract ideas (see Electric Power Group). The claim does not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.



Claims 9-14 further recite limitations to increase or decrease the stored reference values based on a variety of variables. This limitation is again a mental process capable of being performed in the human mind. Additionally or alternatively, this limitation is also an act of internal data manipulation, which is within the realm of abstract ideas (see Electric Power Group). The claim does not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites, in part, “determine a steering intent of a driver, the steering intent being based on sensing results of hands of the driver on a steering wheel of the vehicle when the vehicle is in a stabilization state as determined by vehicle behavior.” This limitation is a mental process in the form of a judgement/evaluation capable of being performed in the human mind. Mental processes have been identified as being abstract ideas (see 2019 PEG). Moreover, the courts have held that the analysis of available data is an abstract idea (see Electric Power Group). 
This judicial exception is not integrated into a practical application because the claim does not apply the abstract idea to effect a tangible transformation, by way of a particular machine, or in some 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites additional elements of a “driver steering intent determining apparatus.” In light of the specification, the claimed apparatus is merely a generic computer component which therefore does not amount to significantly more than the judicial exception.
The claim additionally recites “a sensing device configured to sense a vehicle behavior for determining the stabilization state of the vehicle and sense a hands on state.” The use of a sensor to collect available data and the act of collecting available data for use in the abstract idea is not enough to amount to significantly more than the judicial exception (see MPEP 2106.05(g) and Electric Power Group). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (United States Patent Application Publication No. US 2019/0286127 A1) [hereinafter “Watanabe”].

Regarding claim 1, Watanabe discloses a vehicle (vehicle 1) comprising:
a steering wheel (steering wheel 31);
a sensor (sensors 210D and/or 210I);
a processor (control unit 2) configured to determine whether the vehicle is in a stabilization state by sensing a heavier of the vehicle and to determine a steering intent indicating whether a driver of the vehicle intends to steer the vehicle based on sensing results from the sensor, the sensing results indicating whether a hand of the driver is positioned on the steering wheel of the vehicle when the vehicle is in the stabilization state (see [0031], [0044], [0053]-[0058], [0064]-[0069], and [0075]-[0083]); and
a memory configured to store a preset reference value to determine the steering intent of the driver (memory unit 210N and reaction force profile information 210P; see [0056]-[0058]). 

Regarding claim 2, Watanabe further discloses the processor is configured to determine the steering intent of the driver based on a size of a driver steering torque (see at least [0077]-[0080]). 

Regarding claim 3, Watanabe further discloses the processor is configured to determine the steering intent of the driver based on the autonomous driving control mode (see [0075]-[0083] and Figures 5-6) and to classify the autonomous driving control mode into a general autonomous driving 

Regarding claim 4, Watanabe further discloses the processor is configured to shift a decision state of the steering intent of the driver from a standby state, which is a state that steering is controlled by the driver, to a start-up state when an autonomous driving control command is issued (see [0065]). 

Regarding claim 5, Watanabe further discloses the processor is configured to determine whether the vehicle is in the stabilization state and the start-up state, and shift the decision state of the steering intent of the driver to a hands on state or a hands off state based on the sensing results of the hands on of the driver, when the vehicle is in the stabilization state (see [0066]-[0067] and [0077]-[0080]). 

Regarding claim 6, Watanabe further discloses the processor is configured to determine whether the vehicle is in the stabilization state based on whether the vehicle is travelling within a preset threshold value from a center of a travelling road (see [0077]-[0080]) and Figure 5). 

Regarding claim 7, Watanabe further discloses the processor is configured to shift the hands on state or the hands off state to the hands off state or the hands on state, respectively, based on the sensing result of the hands on of the driver (see [0044], [0055], and [0066]-[0068]). 

Regarding claim 8, Watanabe further discloses the processor is configured to determine shifting of the start-up state to the standby state, based on a size of a driver steering torque (see [0053]-[0058], [0069], and [0077]-[0080]). 

Regarding claim 15, Watanabe discloses a vehicle system for a vehicle (see Figure 1), the vehicle system comprising:
a driver steering intent determining apparatus (control unit 2) configured to determine a steering intent of a driver, the steering intent being based on sensing results of hands of the driver on a steering wheel of the vehicle when the vehicle is in a stabilization state as determined by vehicle behavior (see [0031], [0044], [0053]-[0058], [0064]-[0069], and [0075]-[0083]); and
a sensing device configured to sense the vehicle behavior for determining the stabilization state of the vehicle and sense a hands on state (see at least [0044]). 

Regarding claim 16, Watanabe discloses a method for operating a vehicle, the method comprising:
determining a stabilization state of a vehicle by sensing a vehicle behavior of the vehicle (see [0031], [0044], [0064]-[0069], and [0075]-[0083]); 
sensing a hands on state of a driver of the vehicle (see [0031], [0044], [0064]-[0069], and [0075]-[0080]);
determining a steering intent of the driver, based on sensing results of the hands on state of the driver when the vehicle is in the stabilization state (see [0031], [0044], [0053]-[0058], [0064]-[0069], and [0075]-[0083]); and
operating the vehicle by steering the vehicle based on the steering intent of the driver (see [0023] and [0075]-[0080]). 

Regarding claim 17, Watanabe further discloses shifting a decision state of the steering intent of the driver from a standby state, which is a state that steering is controlled by the driver, to a start-up state when an autonomous driving control command is issued (see [0065]); determining whether the vehicle is in the stabilization state and in the start-up state, and shifting the decision state of the steering intent of the driver to a hands on state or a hands off state based on the sensing results of the hands on state of the driver, when the vehicle is in the stabilization state (see [0066]-[0067] and [0075]-[0080]). 

Regarding claim 18, Watanabe further discloses determining shifting of the start-up state to the standby state, based on a size of a driver steering torque (see [0053]-[0058], [0069], and [0077]-[0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Farhat et al. (United States Patent Application Publication No. US 2019/0054950 A1) [hereinafter “Farhat”].

Regarding claim 10, Watanabe teaches the processor is configured to decrease reference values to decide the size of the driver steering torque when the autonomous driving control mode is a limited autonomous driving control mode and a risk minimizing driving mode, and when determining the shifting of the start-up state to the standby state (see [0057], [0077]-[0080], and Figure 4, wherein the second control state corresponds to the limited autonomous driving control mode and the first control state corresponds to the risk minimizing driving mode, and wherein these are the low levels of automation disclosed). 
Watanabe does not expressly teach the processor additionally decreases reference values for the time for which the driver steering torque is consecutively generated. 
Farhat also generally teaches a vehicle control system whereby an input manual steering torque is used to determine whether to override autonomous vehicle control (see Abstract). Farhat teaches the system can predict the intent of the driver based on a steering torque being input by the driver for longer than a predetermined length of time (see at least [0023]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Watanabe such that the time for which the driver steering torque is consecutively generated is used as the index value for determining steering override intent in addition to the steering torque, in view of Farhat, as Farhat teaches the time length manual steering torque is applied can be used to accurately determine a driver’s intent to take over manual steering. 
In the resultant combination, the combination of Watanabe and Farhat would thereby teach additionally decreasing the reference value for the time for which the driver steering torque is consecutively generated when the autonomous driving control mode is a limited autonomous driving control mode and a risk minimizing driving mode, and when determining the shifting of the start-up state to the standby state (see [0057], [0077]-[0080], and Figures 4 and 6 of Watanabe, wherein the 

Regarding claim 11, the combination of Watanabe and Farhat, as expressed in the rejection of claim 10 above, teaches the processor is configured to increase reference values to decide the size of the driver steering torque, and the time for which the driver steering torque is consecutively generated, based on an unintentional driver steering torque, under a situation that the autonomous driving control mode is a general driving control mode, when determining the shifting of the hands off state to the standby state (see [0057], [0077]-[0080], and Figures 4 and 6 of Watanabe and the combination with Farhat expressed in the rejection of claim 10 above; note that the third control state in Watanabe corresponds to the general driving control mode and is a high level of automation, thereby requiring high index values for driver steering override). 

Regarding claim 12, the combination of Watanabe and Farhat, as expressed in the rejection of claim 10 above, teaches the processor is configured to decrease reference values to decide the size of the driver steering torque, and the time for which the driver steering torque is consecutively generated, when the autonomous driving control mode is a limited autonomous driving control mode, and a risk minimizing driving mode, and when determining the shifting of the hands off state to the standby state (see [0057], [0077]-[0080], and Figures 4 and 6 of Watanabe and the combination with Farhat expressed in the rejection of claim 10 above, wherein the second control state corresponds to the limited autonomous driving control mode and the first control state corresponds to the risk minimizing driving mode, and wherein these are the low levels of automation disclosed).

Regarding claim 14, the combination of Watanabe and Farhat, as expressed in the rejection of claim 10 above, teaches the processor is configured to decrease reference values to decide the size of the driver steering torque, and the time for which the driver steering torque is consecutively generated, when the autonomous driving control mode is a limited autonomous driving control mode, and a risk minimizing driving mode, and when determining the shifting of the hands on state to the standby state (see [0057], [0077]-[0080], and Figures 4 and 6 of Watanabe and the combination with Farhat expressed in the rejection of claim 10 above, wherein the second control state corresponds to the limited autonomous driving control mode and the first control state corresponds to the risk minimizing driving mode, and wherein these are the low levels of automation disclosed).

Regarding claim 19, the combination of Watanabe and Farhat, as expressed in the rejection of claim 10 above, teaches determining the shifting comprises decreasing reference values to decide the size of the driver steering torque, and the time for which the driver steering torque is consecutively generated, when the autonomous driving control mode is a limited autonomous driving control mode, and a risk minimizing driving mode (see [0057], [0077]-[0080], and Figures 4 and 6 of Watanabe and the combination with Farhat expressed in the rejection of claim 10 above, wherein the second control state corresponds to the limited autonomous driving control mode and the first control state corresponds to the risk minimizing driving mode, and wherein these are the low levels of automation disclosed).

Regarding claim 20, the combination of Watanabe and Farhat, as expressed in the rejection of claim 10 above, teaches increasing reference values to decide the size of the driver steering torque, and the time for which the driver steering torque is consecutively generated, under a situation that the autonomous driving control mode is a general driving control mode, when determining the shifting of the start-up state or the hands off state to the standby state (see [0057], [0077]-[0080], and Figures 4 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANSHUL SOOD/               Primary Examiner, Art Unit 3669